Case: 13-14770   Date Filed: 10/08/2014   Page: 1 of 9


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-14770
                        Non-Argument Calendar
                      ________________________

                     D.C. Docket No. 0:11-cv-62096



J.B. HUNT TRANSPORT, INC.,

                                             Plaintiff – Appellant,

versus

S & D TRANSPORTATION, INC.,

                                             Defendant – Appellee,

and

NORTHLAND INSURANCE COMPANY,

                                             Intervenor – Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (October 8, 2014)
               Case: 13-14770    Date Filed: 10/08/2014   Page: 2 of 9


Before WILLIAM PRYOR, MARTIN, and COX, Circuit Judges.

PER CURIAM:

   I.     Facts and Procedural History

        This case arises out of an agreement, the Outsource Carriage Agreement

(“the Agreement”), between Plaintiff, J.B. Hunt Transport, Inc. (“J.B. Hunt”), and

Defendant, S & D Transportation, Inc. (“S & D”). J.B. Hunt and S & D are both

common carriers. Pursuant to the Agreement, S & D agreed to transport a load of

pet medication for J.B. Hunt’s customer, PetMed Express Inc. (“PetMed”). A

portion of the pet medication was lost in transit, and PetMed’s insurance company,

National Union Fire Insurance Company (“National”), paid PetMed $123,924.80

to cover the loss. National then filed a subrogation claim against J.B. Hunt, which

J.B. Hunt settled for $92,943.60. J.B. Hunt sought indemnity from S & D, and,

after S & D denied liability, brought this action against S & D pursuant to the

Carmack Amendment, 49 U.S.C. § 14706, and for breach of contract. A jury

returned a verdict for J.B. Hunt, which the parties do not challenge on this appeal.

After trial, J.B. Hunt filed motions for attorney’s fees, expenses, and costs, as well

as a motion to join Northland Insurance Company (“Northland”) to the judgment

pursuant to Fla. Stat. § 627.4136, alleging that Northland is liable for the judgment

as S & D’s insurer. Northland intervened for the limited purpose of opposing J.B.

Hunt’s motion to join. The district court referred these issues to a magistrate judge


                                          2
                   Case: 13-14770     Date Filed: 10/08/2014        Page: 3 of 9


for “appropriate disposition or report and recommendation.” (Order Referring Mot.

to Magistrate Judge, Doc. 122 at 1).

          The magistrate judge issued an order denying J.B. Hunt’s motion to join

Northland. J.B. Hunt then filed a timely motion for reconsideration.

          The magistrate judge next issued a report recommending that J.B. Hunt’s

motions for attorney’s fees, expenses, and costs be denied. J.B. Hunt filed an

objection with the district court where, in addition to objecting to the magistrate

judge’s denial of its motions for attorney’s fees, expenses, and costs, J.B. Hunt

reminded the district court of its pending motion for reconsideration on the issue of

J.B. Hunt’s motion to join Northland. The district court overruled J.B. Hunt’s

objections and adopted the magistrate judge’s report and recommendation, but did

not address J.B. Hunt’s motion for reconsideration.

          Almost three months later, the magistrate judge denied J.B. Hunt’s motion

for reconsideration. J.B. Hunt never appealed the magistrate judge’s order to the

district court.1

    II.      Issues on Appeal

          J.B. Hunt raises a host of issues on appeal, which boil down to two basic

contentions. First, J.B. Hunt contends that the magistrate judge erred in refusing to
1
  J.B. Hunt argues that its motion for reconsideration was a proper appeal to the district court for
purposes of establishing appellate jurisdiction in this court. (Am. Reply Br. of Appellant at 13).
We address more fully below whether this motion, as well as J.B. Hunt’s objection to the
magistrate’s report and recommendations, constitute an appeal to the district court. We conclude
that they do not.
                                                 3
                Case: 13-14770        Date Filed: 10/08/2014       Page: 4 of 9


join Northland pursuant to Fla. Stat. § 627.4136. Second, J.B. Hunt contends that

the district court erred in refusing to grant J.B Hunt’s motions for attorney’s fees,

expenses, and costs.

    III.   Motion to Join Northland Pursuant to Fla. Stat. § 627.4136

       Turning first to the magistrate judge’s order refusing to join Northland

pursuant to Fla. Stat. § 627.4136, we hold that we lack appellate jurisdiction, and

we therefore dismiss this portion of the appeal.

       “The law is settled that appellate courts are without jurisdiction to hear

appeals directly from federal magistrates.” 2 United States v. Renfro, 620 F.2d 497,

500 (5th Cir. 1980). An exception exists in 28 U.S.C. § 636(c), which allows a

magistrate judge to issue a final appealable order with consent of all parties.

McNab v. J & J Marine, Inc., 240 F.3d 1326, 1327–28 (11th Cir. 2001). Here, J.B.

Hunt never appealed the magistrate judge’s order to the district court.

Furthermore, we find nothing in the record to support a finding of consent, and no

party asserts such consent on this appeal.




2
  J.B. Hunt’s reliance on Wiggins v. Alameda County, 717 F.2d 466, 467 (9th Cir. 1983), is
misplaced. (Appellant, J.B. Hunt Transport, Inc.’s Resp. to Jurisdictional Question at 11).
Wiggins addresses the “collateral order doctrine,” which allows for interlocutory appeal of
certain collateral issues prior to the entry of final judgment. Wiggins, 717 F.2d at 467. It does
not provide an exception to the rule that a magistrate judge’s order must be appealed to the
district court if we are to review it. Wiggins only involved an appeal directly from the magistrate
judge because the parties consented to trial by the magistrate judge under 28 U.S.C. 636(c). See
Wiggins, 717 F.2d at 467.
                                                4
                Case: 13-14770        Date Filed: 10/08/2014       Page: 5 of 9


       J.B. Hunt argues that its motion for reconsideration was a proper appeal to

the district court for purposes of establishing appellate jurisdiction in this court.

(Am. Reply Br. of Appellant at 13). However, even if this is what J.B. Hunt

intended, the fact remains that the magistrate judge, and not the district court,

addressed J.B. Hunt’s motion for reconsideration. If the motion was truly intended

for the district court, and was addressed improperly by the magistrate judge, J.B.

Hunt should have raised this issue with the district court.

       Similarly, the fact that J.B. Hunt’s objection to the magistrate’s report and

recommendations referenced its pending motion to reconsider, (Pl.’s Objections to

Magistrate’s Report and Recommendations, Doc. 156 at 1–2), does not impact our

analysis. Neither the report and recommendation itself, nor the district court’s

order adopting it, addressed J.B. Hunt’s motion to join Northland pursuant to Fla.

Stat. § 627.4136. (Order Approving Report of Magistrate Judge; Overruling

Objections, Doc. 157).

       J.B. Hunt does not argue that the district court erred in not addressing its

motion to reconsider, but, instead, asks this court to review the substance of the

magistrate judge’s decision. 3         We cannot review orders issued by magistrate



3
  We also note that the plain language of J.B. Hunt’s motion suggests that J.B. Hunt was asking
the magistrate judge to reconsider her decision, not asking the district judge to review the
magistrate judge’s decision. J.B. Hunt’s motion invokes the court’s “inherent authority to
reconsider its decisions,” not the district court’s authority to review a magistrate judge’s order.
(Pl.’s Mot. for Recons., Doc. 144 at 2). J.B. Hunt also makes its motion “pursuant to Fed. R. of
                                                5
                Case: 13-14770        Date Filed: 10/08/2014       Page: 6 of 9


judges. Accordingly, we dismiss this portion of the appeal for lack of jurisdiction.

See McNab, 240 F.3d 1327–28; Renfro, 620 F.2d at 500 (dismissing the portion of

the appeal that asked the court to directly review a magistrate judge’s order, but

hearing the remainder of the appeal on the merits).

   IV.     Attorney’s Fees, Expenses, and Costs

       On the issue of attorney’s fees, expenses, and costs, J.B. Hunt claims that the

district court erred in four ways in denying its motions. First, J.B. Hunt contends

that it is entitled to attorney’s fees, expenses, and costs under the terms of the

Agreement. Second, J.B. Hunt contends that the district court had discretion to

award attorney’s fees, expenses, and costs, and it abused this discretion by failing

to award them. Third, J.B. Hunt contends that S & D sought attorney’s fees,

expenses, and costs in its Answer, and is thus estopped from opposing J.B. Hunt’s

motion. Fourth, J.B. Hunt contends that the district court’s alternative basis for

denying the motions—that J.B. Hunt failed to comply with Local Rule 7.3—was

an abuse of discretion. Because the district court held that J.B. Hunt failed to

comply with Local Rule 7.3, which constituted an independently sufficient basis to

deny J.B. Hunt’s motions, we affirm.




Civ. P. 59(e),” which is not the proper basis for a district court’s review of a magistrate judge’s
decision. (Pl.’s Mot. for Recons. at 2).
                                                6
              Case: 13-14770      Date Filed: 10/08/2014   Page: 7 of 9


      We review a district court’s enforcement of its local rules for an abuse of

discretion. See Kilgo v. Ricks, 983 F.2d 189, 192–93 (11th Cir. 1993) (reviewing a

district court's dismissal of an action pursuant to a local rule for want of

prosecution). “[D]istrict courts enjoy broad discretion in deciding how best to

manage the cases before them.” Chudasama v. Mazda Motor Corp., 123 F.3d
1353, 1366–67 (11th Cir. 1997).

      J.B. Hunt contends that, because it had a motion to modify the judgment

pending, the requirements of Local Rule 7.3 were tolled until the final judgment

was entered. J.B. Hunt relies on Members First Federal Credit Union v. Members

First Credit Union of Florida, 244 F.3d 806 (11th Cir. 2001), where we held that a

Rule 59 motion to alter or amend the judgment suspends the finality of the district

court’s judgment for purposes of determining the timeliness of a motion for

attorney’s fees.

      J.B. Hunt’s argument fundamentally misapprehends the issue.          As the

district court properly noted, whether J.B. Hunt’s motion to amend the judgment

tolled the deadline to file motions for attorney’s fees, expenses, and costs is

irrelevant. Since J.B. Hunt chose to file such a motion anyway, it was required to

do so consistent with the other requirements of Local Rule 7.3, i.e. “those not

related to the timing of the motion.” (Order Approving Report of Magistrate Judge;

Overruling Objections, Doc. 157 at 2). The magistrate judge noted at least three


                                          7
                Case: 13-14770   Date Filed: 10/08/2014   Page: 8 of 9


different ways in which J.B. Hunt failed to comply with Local Rule 7.3, which J.B.

Hunt does not dispute: (1) J.B. Hunt did not provide S & D with a draft motion in

order to enable a good faith negotiation on the topic; (2) J.B. Hunt did not provide

a description of tasks done during the hours claimed; and (3) J.B. Hunt did not

provide an invoice of expenses. (Report and Recommendation, Doc. 155 at 5).

        J.B. Hunt also contends that it would have been impossible to comply with

Local Rule 7.3. But J.B. Hunt never sought relief from the district court in this

regard, and, furthermore, J.B. Hunt stated in its motions that they were pursuant to

and in compliance with Local Rule 7.3. (Pl.’s Mot. for an Award of Att’y Fees and

Related Nontaxable Expenses, Doc. 117 at 1, 4); (Pl.’s Mot. to Tax Costs, Doc.

118 at 1, 3).

        In light of the foregoing, we hold that the district court’s denial of J.B.

Hunt’s motions for attorney’s fees, expenses, and costs for failure to comply with

Local Rule 7.3 was not an abuse of discretion.

        Because we affirm the district court’s denial of the motion for failure to

comply with Local Rule 7.3, we need not address J.B. Hunt’s other arguments.

   V.      Conclusion

        In light of the foregoing, we dismiss the portion of the appeal based on the

magistrate judge’s refusal to join Northland pursuant to Fla. Stat. § 627.4136 and




                                          8
              Case: 13-14770   Date Filed: 10/08/2014   Page: 9 of 9


affirm the district court’s denial of J.B. Hunt’s motions for attorney’s fees,

expenses, and costs.

      DISMISSED FOR LACK OF JURISDICTION IN PART AND

AFFIRMED IN PART.




                                       9